RENDERED: MARCH 5, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals
                                  NO. 2020-CA-0327-MR


NICHOLAS CHARLES BREINER                                           APPELLANT


                  APPEAL FROM MONTGOMERY CIRCUIT COURT
v.                 HONORABLE WILLIAM EVANS LANE, JUDGE
                           ACTION NO. 18-CI-90068


JON LEDFORD                                                          APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Nicholas Charles Breiner (“Breiner”), a former middle

school employee, filed suit against Jon Ledford (“Ledford”), a Court Designated

Worker (“CDW”), and the Board of Education of Montgomery County for

discrimination in violation of KRS1 344.040 and defamation. The Montgomery




1
    Kentucky Revised Statutes.
Circuit Court dismissed the complaint, and Breiner appealed. After careful review

of the record and applicable law, finding no error, we affirm.

               On April 10, 2018, Breiner filed a complaint in the Montgomery

Circuit Court raising issues of violation of KRS 344.040 and defamation against

Ledford in both his official and individual capacities and the Board of Education of

Montgomery County. Prior to the events that transpired, Breiner was employed as

the Director of Vocal Music and Director of the Theater Department at McNabb

Middle School in Montgomery County. On April 7, 2017, Breiner disclosed his

sexual orientation as a bisexual male on social media. A few days later, Deputy

Superintendent Rick Culross called a meeting to question Breiner about his sexual

orientation.

               On April 11, 2017, Ledford attended a confidential meeting regarding

a student at the middle school as part of his statutory duties as a CDW. Breiner

alleged, before or during the meeting, Ledford made several comments about

Breiner’s interactions with students related to his sexual orientation. Specifically,

Breiner alleged Ledford accused him of improperly “openly pushing the ‘gay’

agenda on students and trying to turn them ‘gay.’” Record at 3. Breiner contends

Ledford’s alleged statements were defamatory.

               Breiner alleged, after the meeting Ledford attended, he suffered

disparate treatment from the administration of McNabb Middle School. On May 8,


                                          -2-
2018, the Board of Education terminated Breiner. The principal informed Breiner

he was terminated due to budget restraints, his performance, and protocol. Breiner

discovered his position was filled by a heterosexual female two months later.

Breiner contended his treatment and termination amount to discrimination due to

his sexual orientation.

             Before the Board of Education responded to the complaint, the circuit

court entered an agreed order dismissing Breiner’s claims against the Board of

Education.

             In response to Breiner’s complaint, Ledford moved to dismiss

Breiner’s claims against him in both his official and individual capacities. Ledford

argued he was immune from suit under the doctrines of qualified official immunity

and quasi-judicial immunity and argued Breiner’s complaint was deficient.

Breiner responded to the motion, conceding Ledford was entitled to immunity in

his official capacity and opposing the motion as to Ledford’s individual capacity.

             On July 16, 2019, the circuit court entered an order dismissing the

complaint. Breiner filed a motion to alter, amend, or vacate on July 24, 2019,

arguing the circuit court failed to make findings that Ledford was acting in his

capacity as a CDW when he made the alleged statements under Yanero v. Davis,

65 S.W.3d 510 (Ky. 2001). Ledford opposed the motion, arguing the circuit court




                                         -3-
was not required to issue findings of fact in ruling on the motion to dismiss under

CR2 12.02(f).

                On November 5, 2019, the circuit court vacated its order dismissing

Breiner’s complaint and ordered an evidentiary hearing pursuant to Yanero.

Ledford responded to the circuit court’s order with a motion for reconsideration

and reinstatement of the order dismissing the complaint. Ledford argued the

parties fully briefed Yanero when arguing the motion to dismiss, and Breiner did

not request an evidentiary hearing in his motion to alter, amend, or vacate. On

February 17, 2020, the circuit court entered an order reinstating the July 16, 2019

order dismissing the complaint. This appeal followed.

                On appeal, Breiner argues the circuit court erred in dismissing his

complaint because: (1) Ledford was not entitled to quasi-judicial immunity; (2)

Ledford was not entitled to qualified official immunity; and his complaint was

sufficient.

                Our standard of review of an order granting a motion to dismiss is as

follows:

                A motion to dismiss for failure to state a claim upon
                which relief may be granted admits as true the material
                facts of the complaint. So a court should not grant such a
                motion unless it appears the pleading party would not be
                entitled to relief under any set of facts which could be
                proved. . . . Accordingly, the pleadings should be

2
    Kentucky Rules of Civil Procedure.

                                            -4-
            liberally construed in the light most favorable to the
            plaintiff, all allegations being taken as true. This
            exacting standard of review eliminates any need by the
            trial court to make findings of fact; rather, the question is
            purely a matter of law. Stated another way, the court
            must ask if the facts alleged in the complaint can be
            proved, would the plaintiff be entitled to relief? Since a
            motion to dismiss for failure to state a claim upon which
            relief may be granted is a pure question of law, a
            reviewing court owes no deference to a trial court’s
            determination; instead, an appellate court reviews the
            issue de novo.

Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (internal quotation marks and

citations omitted). Likewise, “[t]he question of immunity is a matter of law which

this Court reviews de novo.” Sangster v. Kentucky Bd. of Medical Licensure, 454

S.W.3d 854, 856 (Ky. App. 2014) (citations omitted).

            Based on our review of the record and applicable case law, Ledford

was entitled to quasi-judicial immunity, so we need only address Breiner’s first

argument. Breiner argues Ledford was not entitled to quasi-judicial immunity

because his alleged defamatory statements about Breiner were not within the scope

of his employment as a CDW. In response, Ledford argues he was entitled to

quasi-judicial immunity because he acted in his official capacity when making the

alleged statements.

            “Absolute immunity against suits for money damages is ‘well

established’ for judges, and such immunity has also been extended to non-judicial

officers performing ‘quasi-judicial’ duties.” Sangster, 454 S.W.3d at 858

                                         -5-
(citations omitted). Kentucky extends quasi-judicial immunity “to those persons

performing tasks so integral or intertwined with the judicial process that these

persons are considered an arm of the judicial officer who is immune.” Id. In

determining whether quasi-judicial immunity applies, we apply a “functional

approach” in which we “‘look[] to’ the nature of the function performed, not the

identity of the actor who performed it. The party claiming absolute immunity

bears the burden of establishing a justification for that immunity.” Id. at 858-59

(citation omitted). This doctrine “applies to officials other than judges” when the

official performs “a function requir[ing] exercise of discretionary judgment.” Id. at

859.

             The Supreme Court of Kentucky extended the doctrine of quasi-

judicial immunity to CDWs in Horn by Horn v. Commonwealth, 916 S.W.2d 173

(Ky. 1995). There, the Supreme Court of Kentucky held the CDW acted within the

scope of her employment and was entitled to quasi-judicial immunity based on the

following reasoning:

             [W]e hold that the acts of the CDW were protected by
             quasi-judicial immunity as Haynes was acting within the
             scope of her employment and under the direction of a
             judge of the court. Here, we agree with the Court of
             Appeals when it stated: “In this instance the court
             designated worker was that officer who carried into
             effect what was required to be done by the court. We can
             think of no better example of where absolute immunity
             attaches. . . .” The Appellant would have us believe that
             the CDW was acting outside the scope of employment

                                         -6-
              when she accompanied the juvenile to the detention
              center because Haynes testified that her purpose in
              making the trip was to get a glimpse of this new facility.
              Notwithstanding the CDW’s motives, however, the fact
              remains that Haynes would not have been allowed access
              to the detention center were she not employed as a court
              designated worker. It would be splitting hairs indeed to
              divvy up the CDW’s actions into categories of within and
              without scope of employment based upon some
              subjective rationale utilized by the CDW in assessing her
              daily routine moment by moment. Rather, we believe the
              better route flows from Appellee’s argument that the
              totality of Haynes’ function as a court designated worker
              should govern rather than the happenstance of her being
              in the car with Appellant. We agree with the opinion by
              the Court of Appeals in Dugger v. Off 2nd, Inc., Ky.App.,
              612 S.W.2d 756 (1980), which, while involving quasi-
              judicial immunity for a prosecutor, applies equally with
              regard to the duties of the CDW in the case at bar, in that
              quasi-judicial immunity attaches to the CDW when
              working within her capacity as a court designated
              worker.

Id. at 176.

              Here, although the facts differ, the analysis is the same. There is no

question Ledford attended the confidential meeting to perform his statutory duties

as a CDW. As in Horn, despite Ledford’s motives in making the alleged

statements about Breiner, Ledford would not have been permitted to attend the

confidential and statutorily required meeting were he not employed as a court

designated worker. See id. Breiner requests we examine Ledford’s alleged

defamatory statements in a vacuum, arguing the statements themselves were not

made within the scope of his employment. We refuse to engage in “hair splitting”

                                          -7-
in determining whether a party is entitled to quasi-judicial immunity as Horn

requires this Court to consider “the totality of [the CDW’s] function as a court

designated worker . . . rather than the happenstance” of Ledford making an alleged

defamatory statement during his appearance as a CDW. Id. Ledford acted as a

factfinder for the court in attending the meeting, which is a discretionary act.

Although we do not condone the content of Ledford’s alleged statements, Ledford

was working in his capacity as a CDW when he allegedly made a defamatory

statement against Breiner, so Ledford is entitled to quasi-judicial immunity.

             For the foregoing reasons, we affirm the order of the Montgomery

Circuit Court dismissing the complaint.

             ALL CONCUR.

 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Edward E. Dove                            S. Chad Meredith
 Lexington, Kentucky                       Solicitor General of Kentucky

                                           Matthew F. Kuhn
                                           Deputy Solicitor General
                                           Frankfort, Kentucky

                                           Brett R. Nolan
                                           Special Litigation Counsel
                                           Frankfort, Kentucky

                                           Heather L. Becker
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                          -8-